 


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

    CHAD J. CONRAD AND
    JEFFREY A. SCHULTZ, JR.,

                                                     Case No. 17-cv-418-jdp
           Plaintiffs,

      v.

    JON E. LITSCHER, CAPTAIN LEROY
    DUNAHAY, JR., AND NICHOLAS R.
    KLIMPKE,

           Defendants.


                              JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




           /s/                                                2/11/2019
           Peter Oppeneer, Clerk of Court                     Date




 
